Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered. 
Election/Restrictions
The claims originally presented and acted upon by the Office on their merits determine the invention elected by an applicant in the application, and in any request for continued examination (RCE) filed for the application. Subsequently presented claims to an invention other than that acted upon should be treated as provided in MPEP § 821.03.
Newly submitted claims 51-69 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Group I, claim(s) 51-59, drawn to an effect pigment.
Group II, claim(s) 60-67, drawn to a method of making an effect pigment.
Group III, claim(s) 68-69, drawn to a product comprising the effect pigment.


Groups I- III lack unity of invention because even though the inventions of these groups require the technical feature of the effect pigment, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US20050166799 set forth below.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 60 – 69 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 51 - 59  is/are rejected under 35 U.S.C. 103 as being unpatentable over US20110265689.
Regarding claims 51 - 52, and 54 - 57, US20110265689 discloses multilayer pearlescent pigments, comprising platelet-shaped transparent substrates provided with an optically active coating, wherein the optically active coating comprises at least (a) an absorbing high-index layer A having a refractive index ≥1.8 (b) a low-index layer B having a refractive index n<1.8 (c) a high-index layer C having a refractive index n≥1.8 and also (d) optionally at least one outer protective layer D and in that the multilayer pearlescent pigments. See abstract, claims 1-7, 9, [0124-0154], examples such as examples 4 and 6. 
The multilayer pearlescent pigments may have optical layer thicknesses of the high-index layers A and C which are in each case preferably in the range from 50 nm to 850 nm. The optical layer thickness of the low-index layer B may be in a range from 30 nm to 500 nm or 30nm to 150 nm. The layer A comprises iron oxide and the layer C comprises titanium dioxide and/or iron oxide and also mixtures thereof([0087]).The low-
The multilayer pearlescent pigments of the invention (preferably have at least one interference color which is selected from the group consisting of yellow, violet, blue, red, green, and gradations thereof, but which does not include a silver interference color. The interference color may range from dark to light ([0146]).
The platelet-shaped transparent substrates may be selected from the group consisting of natural mica, synthetic mica, glass flakes, SiO2 platelets, Al2O3 platelets, polymer platelets, platelet-shaped bismuth oxychloride, platelet-shaped substrates comprising a hybrid organic-inorganic layer, and mixtures thereof. The platelet-shaped transparent substrates are preferably selected from the group consisting of natural mica, synthetic mica, glass flakes, SiO2 platelets, Al2O3 platelets, and mixtures thereof. With particular preference the platelet-shaped transparent substrates are selected from the group consisting of natural mica, synthetic mica, glass flakes, and mixtures thereof. Especially preferred are glass flakes and synthetic mica, and mixtures thereof ([0052]). 
The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" and/or “close” ranges, and overlapping and/or close ranges have been held to establish prima facie obviousness (MPEP 2144.05).
The Examiner respectfully submits that although the prior art does not disclose the claimed properties (for example the BRR), the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art teaches an invention with a substantially similar structure and chemical composition as 
Regarding claim 53, the titanium dioxide may be present in the rutile or anatase crystal modification ([0088]). Examples of high-index, nonselectively absorbing materials include metal oxides such as magnetite and Fe3O4. Examples of suitable high-index, selectively absorbing materials include colored metal oxides or metal oxide hydrates such as iron (III) oxide (.alpha.- and/or .gamma.-Fe2O3, red) ([0065-0066] and [0072-0074]). The silica  is precipitated silica  and it is amorphous(Examples and [0184-0186]).
Regarding claims 58-59, the outer protective layer D is optional and may additionally be organic-chemically modified on the surface. For example, one or more silanes may be applied to this outer protective layer. The silanes may be alkylsilanes having branched-chain or unbranched alkyl radicals having 1 to 24 C atoms, preferably .
Response to Arguments
Applicant's arguments filed 02/15/2022 have been fully considered but they are not persuasive. 
The applicant argues that in any event, neither Schumacher alone or in combination with Jianyin teach the collected elements of new claim 51 when considering the references and the claimed invention as a whole.
The  Examiner respectfully submits that US20110265689 discloses multilayer pearlescent pigments, comprising platelet-shaped transparent substrates provided with an optically active coating, wherein the optically active coating comprises at least (a) an absorbing high-index layer A having a refractive index ≥1.8 (b) a low-index layer B having a refractive index n<1.8 (c) a high-index layer C having a refractive index n≥1.8 and also (d) optionally at least one outer protective layer D and in that the multilayer pearlescent pigments. See abstract, claims 1-7, 9, [0124-0154], examples such as examples 4 and 6. 
The multilayer pearlescent pigments may have optical layer thicknesses of the high-index layers A and C which are in each case preferably in the range from 50 nm to 850 nm. The optical layer thickness of the low-index layer B may be in a range from 30 nm to 500 nm or 30nm to 150 nm. The layer A comprises iron oxide and the layer C comprises titanium dioxide and/or iron oxide and also mixtures thereof ([0087]). The low-index layer B preferably comprises silicon dioxide. In one embodiment, the low-
The multilayer pearlescent pigments of the invention (preferably have at least one interference color which is selected from the group consisting of yellow, violet, blue, red, green, and gradations thereof, but which does not include a silver interference color. The interference color may range from dark to light ([0146]).
The platelet-shaped transparent substrates may be selected from the group consisting of natural mica, synthetic mica, glass flakes, SiO2 platelets, Al2O3 platelets, polymer platelets, platelet-shaped bismuth oxychloride, platelet-shaped substrates comprising a hybrid organic-inorganic layer, and mixtures thereof. The platelet-shaped transparent substrates are preferably selected from the group consisting of natural mica, synthetic mica, glass flakes, SiO2 platelets, Al2O3 platelets, and mixtures thereof. With particular preference the platelet-shaped transparent substrates are selected from the group consisting of natural mica, synthetic mica, glass flakes, and mixtures thereof. Especially preferred are glass flakes and synthetic mica, and mixtures thereof ([0052]). 
The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" and/or “close” ranges, and overlapping and/or close ranges have been held to establish prima facie obviousness (MPEP 2144.05).
The Examiner respectfully submits that although the prior art does not disclose the claimed properties (for example the BRR), the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art teaches an invention with a substantially similar structure and chemical composition as the .
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731